O’CONNELL, J.
This is an action to recover damages alleged to have been sustained as a result of seepage from defendant’s irrigation canal. Defendant appeals from an order of the Circuit Court for Jackson County granting a new trial.
The two assignments of error presented on this appeal present the same issues as those raised in the companion case of Furrer v. Talent Irrigation District, decided this day. Adopting the reasoning in the Furrer case, we hold that the trial court did not err in granting a new trial.
Affirmed.